Citation Nr: 1618612	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1991 and had reserve service until 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified before the undersigned in an October 2013 hearing.  The hearing transcript was associated with the claims file and reviewed.  The Board previously remanded this issue in July 2014 for a VA examination and opinion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An addendum medical opinion is needed for clarification and to ensure complete review of the evidence.  The Veteran has reported that her current back pain began during active duty from leaning over frequently to work as a dental assistant for five years.  See Statements, Board hearing.  The January 2016 VA examiner provided a negative opinion on the relationship between the back and service based on a lack of in-service records.  However, the examiner referred to the back disability as an over-use lumbar injury, which appears consistent with the Veteran's reports.  On remand, an examiner should provide an addendum opinion with consideration of all relevant evidence including the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the January 2016 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the back disability and address the following:

a. Did repeated leaning and bending over as a dental assistant for five years on active duty (June 1986 to May 1991) at least as likely as not lead to or contribute to the Veteran's current back disability?

Please consider all relevant evidence including the Veteran's reports that her back began hurting while working as a dental assistant on active duty, continued, and worsened during her pregnancy.  Please also consider the January 2016 examiner's classification of the back disability as an over-use lumbar injury and the Veteran's reports of physical and sexual assault that led to posttraumatic stress disorder.  Provide rationale for any conclusions. 

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


